UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                               No. 00-4638
IGNACIO CASTREJON-SANCHEZ, a/k/a
Ignacio Castregon-Sanchez,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Asheville.
               Lacy H. Thornburg, District Judge.
                           (CR-99-3-T)

                  Submitted: September 6, 2001

                      Decided: September 17, 2001

 Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Andrew B. Banzhoff, Asheville, North Carolina, for Appellant. Harry
Thomas Church, Assistant United States Attorney, Brian Lee Whisler,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North
Carolina, for Appellee.
2                UNITED STATES v. CASTREJON-SANCHEZ
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Ignacio Castrejon-Sanchez appeals his conviction and sentence of
108 months’ imprisonment for conspiracy to possess with the intent
to distribute and to distribute methamphetamine and amphetamine in
violation of 21 U.S.C.A. §§ 841(a)(1), 846 (West 1999). Castrejon-
Sanchez’s attorney has filed a brief in accordance with Anders v. Cal-
ifornia, 386 U.S. 738 (1967), arguing that Castrejon-Sanchez may
have received ineffective assistance of counsel or that there was pro-
secutorial misconduct, but stating that, in his view, there are no meri-
torious grounds for appeal. Advised of his right to file a pro se
supplemental brief, Castrejon-Sanchez has not done so. Finding no
reversible error, we affirm.

   Castrejon-Sanchez argues his counsel was ineffective. Claims of
ineffective assistance of counsel are generally not cognizable on
direct appeal. See United States v. King, 119 F.3d 290, 295 (4th Cir.
1997). To allow for adequate development of the record, ineffective
assistance of counsel claims generally should be pursued in a 28
U.S.C.A. § 2255 (West Supp. 2001) proceeding. See United States v.
Hoyle, 33 F.3d 415, 418 (4th Cir. 1994). An exception exists when
the trial record conclusively establishes ineffective assistance of coun-
sel. See King, 119 F.3d at 295. Because review of the record in this
appeal does not conclusively establish ineffective assistance of coun-
sel, we conclude Castrejon-Sanchez’s claim should be brought, if at
all, in a § 2255 proceeding, not on direct appeal. We find that
Castrejon-Sanchez’s suggestion that the Government may have com-
mitted prosecutorial misconduct is without merit as Castrejon-
Sanchez fails to submit any evidence to support this claim.

   As required by Anders, we have examined the entire record and
find no other meritorious issues for appeal. Accordingly, we affirm
Castrejon-Sanchez’s conviction and sentence. This court requires that
                 UNITED STATES v. CASTREJON-SANCHEZ                    3
counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move in this court for leave
to withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                            AFFIRMED